IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-85,666-06


                          EX PARTE MICHAEL WATTS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 32388B-422 IN THE 422ND DISTRICT COURT
                            FROM KAUFMAN COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of continuous sexual abuse of a child and sentenced to thirty years’

imprisonment. The Fifth Court of Appeals dismissed his appeal. Watts v. State, No. 05-15-01336-

CR (Tex. App.—Dallas Dec. 22, 2015) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In his first and second grounds, Applicant contends that because of COVID-19, his sentence

is excessive and prison conditions pose a risk to his health. These grounds are denied. Applicant’s

remaining grounds are dismissed. See TEX . CODE CRIM . PROC. art. 11.07, § 4. Accordingly, this

application is denied in part and dismissed in part.
                                    2



Filed:         September 16, 2020
Do not publish